Citation Nr: 0007576	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-16 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
whiplash injury to the cervical spine, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to August 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

In a January 1999 rating action, the RO increased the 
evaluation for the veteran's headaches from zero percent to 
10 percent, effective from July 1997.  As the 10  percent 
disability evaluation is less than the maximum available 
under the applicable diagnostic criteria, the veteran's claim 
for an increased evaluation for this disability remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's headaches, diagnosed as migraine, have 
occurred on a frequent basis and have required frequent 
treatment; however, these headaches have not been shown to be 
completely prostrating or productive of severe economic 
inadaptability.

3.  The veteran's cervical spine disorder has been shown to 
be productive of limitation of motion that is at least slight 
in degree, with pain on all motions of the cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for headaches 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.124a, Diagnostic Code 8100 
(1999).  

2.  The criteria for a 20 percent evaluation for residuals of 
a whiplash injury to the cervical spine have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5290 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
service-connected condition has become more severe is well 
grounded when the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a) 
(West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

II.  Headaches

In a December 1988 rating decision, the RO granted service 
connection for headaches on the basis of treatment for 
chronic headaches during service.  A noncompensable (zero 
percent) evaluation was assigned, effective from August 1988.  
The RO increased this evaluation to 10 percent, effective 
from July 1997, in a January 1999 rating decision in view of 
the increased VA medical treatment that the veteran was 
receiving for his headaches.  The 10 percent evaluation has 
since remained in effect and is at issue in this case.

During his July 1997 VA neurological examination, the veteran 
complained of headaches occurring at least two to three times 
per week and lasting all day at times.  The veteran noted 
that, more often than not, taking aspirin did not provide 
relief.  The headache was reportedly localized to the back of 
the head and ascended to the apex of the head.  Also, the 
veteran denied nausea and vomiting, but he did report 
occasional difficulty with photophobia.  He did not seem to 
have an aura and did not report any inciting event for the 
headaches.  A neurological examination was within normal 
limits, with no evidence of any tenderness over the maxillary 
or sinus areas.  The diagnosis was tension headaches.  

Subsequent VA treatment records indicate frequent 
consultations in regard to the veteran's headaches.  In 
February 1998, the veteran complained of headaches and stated 
that he thought they were related to a 1987 motor vehicle 
accident.  A subsequent record from that same month indicates 
that the veteran's headaches were probably tension in origin, 
and no nausea, visual effects, or aura were noted.  In June 
1998, the veteran reported no significant improvement in his 
headaches, despite a decrease in caffeine intake.  In July 
1998, the veteran described throbbing headaches that were 
moderately severe in intensity, with no nausea, vomiting, 
visual difficulty, sensory difficulty, or weakness.  The 
impression was post-traumatic migraine, with elements of 
muscle contraction as well.  A subsequent July 1998 treatment 
record reflects that the veteran reported that his headaches 
were "moderately severe" in intensity and occurred 
approximately every two to three days.  Good relief with 
Motrin was noted, and the impression was post-traumatic 
migraine, with neck compression or head movement.  A trial of 
Elavil was recommended. 

The veteran underwent a second VA neurological examination in 
September 1998, during which he complained of increasingly 
frequent headaches.  He reported that, while he used to 
suffer from headaches two to three times per week, he now had 
headaches on a daily basis.  Also, he stated that these 
headaches would last all day and would require him to lay 
down and avoid movement "30 percent of the time."  He also 
stated that he was unemployed at the present time and that 
treatment with Elavil had not yet helped.  Upon examination, 
no neurological deficits were noted.  The diagnosis was post-
traumatic migraine, with muscular contraction as a component.

In October 1998, the veteran again received VA outpatient 
treatment for headaches, and he reported that Elavil had not 
helped with his headaches.  

During his December 1998 VA hearing, the veteran described 
having at least two headaches per week, and he noted that the 
use of Elavil had not proven to have much effect on his 
headaches.  He indicated that his headaches would become so 
severe that, at times, any kind of bodily movement would 
cause a severe throbbing pain.  

The RO has evaluated the veteran's headaches by analogy at 
the 10 percent rate under 38 C.F.R. § 4.124a (1999).  See 38 
C.F.R. §§ 4.20, 4.27 (1999).  Under this section, a 10 
percent evaluation is warranted for migraine headaches, with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
is in order for migraine headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  In cases of very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability, a 50 percent evaluation is 
warranted.  As the veteran has been diagnosed with migraine 
headaches, the provisions of Diagnostic Code 8045, which 
require that purely subjective complaints, such as headaches, 
dizziness and insomnia, that are recognized as symptoms of 
brain trauma shall not be rated in excess of 10 percent, are 
not necessarily solely for application in this case.  In 
fact, the 10 percent currently in effect was assigned by the 
RO by rating this disorder analogous to migraine headaches.  

In this case, the veteran has reported essentially daily 
headaches which, as indicated in the September 1998 VA 
neurological examination report, have caused him to lie down 
and cease movement for "30 percent" of the time.  The fact 
that the veteran was treated for his headaches at a VA 
facility on multiple occasions in 1998, with little relief 
from Elavil, tends to provide support for his contentions.  
Given the apparent frequency of the veteran's headaches and 
the evident failure of medications to control these 
headaches, the Board finds that his disability picture is 
more clinically characteristic of the criteria for a 30 
percent evaluation than the criteria for a 10 percent 
evaluation under Diagnostic Code 8100.  

For the next higher evaluation, of 50 percent, to be granted, 
the veteran's headaches must be shown to be completely 
prostrating on a very frequent basis and to be productive of 
severe economic inadaptability.  While these headaches may 
well be prostrating for "30 percent" of the time when they 
occur, there is no indication whatsoever from the record that 
these headaches are very frequently completely prostrating.  
Additionally, while the veteran has argued that his headaches 
have been a factor in his inability to keep a job, he has not 
provided any further evidence, such as a medical opinion or 
work records, to show that these headaches are actually 
productive of severe economic inadaptability.

Overall, the evidence of record supports a 30 percent 
evaluation, and not more, for the veteran's service-connected 
headaches.

III.  Cervical spine injury

In a December 1988 rating decision, the RO granted service 
connection for residuals of a whiplash injury to the cervical 
spine on the basis of evidence of such an injury resulting 
from an April 1987 automobile accident.  A noncompensable 
evaluation was assigned, effective from August 1988.  In the 
appealed September 1997 rating decision, the RO increased 
this evaluation to 10 percent, effective September 1997.  
This evaluation has since remained in effect and is at issue 
in this case.

The RO based the increase to a 10 percent evaluation on the 
results of a July 1997 VA neck examination.  During this 
examination, the veteran complained of neck pain, with a 
frequency of at least two to three times per week.  An 
examination of the neck revealed lateral bending to 40 
degrees, flexion to 45 degrees, extension to 45 degrees, and 
bilateral rotation to 70 degrees.  X-rays revealed no 
abnormalities.  The pertinent diagnoses were a normal 
cervical spine and cervical muscular sprain/spasm.

X-rays of the cervical spine from July 1998 revealed no 
abnormalities.

In September 1998, the veteran underwent a VA spine 
examination, during which he complained of constant neck pain 
since an in-service motor vehicle accident.  He stated that 
this neck pain would worsen with any sort of physical 
activity.  The examination revealed tenderness of the upper 
cervical spine over the spinous processes.  Range of motion 
studies of the cervical spine revealed forward flexion to 35 
degrees, extension to 15 degrees, bilateral lateral flexion 
to 20 degrees, and bilateral lateral rotation to 30 degrees.  
With all motions, the veteran had facial grimacing and 
claimed pain.  X-rays revealed no abnormalities.  The 
pertinent diagnosis was a whiplash injury, with residual 
pain.

During his December 1998 VA hearing, the veteran complained 
of pain and decreased range of motion of the neck.  He 
indicated that his neck pain was substantial and that it 
contributed to his headaches.

The RO has evaluated the veteran's service-connected cervical 
spine disorder by analogy at the 10 percent rate under 38 
C.F.R. § 4.71a, Diagnostic Code 5290 (1999).  See 38 C.F.R. 
§§ 4.20, 4.27 (1999).  Under this section, a 10 percent 
evaluation is warranted for slight limitation of motion of 
the cervical spine.  A 20 percent evaluation is in order for 
moderate limitation of motion, while severe limitation of 
motion warrants a 30 percent evaluation.  As this code 
section is predicated on limitation of motion, the criteria 
of 38 C.F.R. §§ 4.40 and 4.45 (1999) must be considered in 
determining whether a higher evaluation is warranted.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).  

The Board has reviewed the evidence described above and finds 
that the veteran's September 1998 VA spine examination 
revealed limitation of extension, bilateral lateral flexion, 
and bilateral lateral rotation of the cervical spine that is 
at least slight in degree.  Moreover, this examination report 
indicates that the veteran complained of pain on all motions 
of the cervical spine.  In view of DeLuca and 38 C.F.R. 
§ 4.45 (1999), the Board finds that this evidence is 
sufficient to warrant the assignment of the next higher 
rating, of 20 percent, for the veteran's cervical spine 
disorder.

While the evidence of record provides a basis for an increase 
to the 20 percent rate for the veteran's cervical spine 
disorder, there is no basis for the next higher evaluation, 
of 30 percent, under Diagnostic Code 5290, as the veteran's 
limitation of motion of the cervical spine clearly has not 
been shown to be severe in degree.  In this regard, the Board 
would point out the veteran's two VA examinations 
demonstrated essentially full forward flexion of the cervical 
spine.  There is also no evidence of favorable ankylosis of 
the cervical spine (the criteria for a 30 percent evaluation 
under Diagnostic Code 5287); or severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief (the 
criteria for a 40 percent evaluation under Diagnostic Code 
5293).  Rather, the evidence supports a 20 percent 
evaluation, and no more, for the veteran's service-connected 
residuals of a whiplash injury to the cervical spine.

IV.  Consideration under 38 C.F.R. § 3.321(b)(1) (1999)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that the service-connected disabilities addressed in this 
decision have markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(1999).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation of 30 percent for headaches is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

An evaluation of 20 percent for residuals of a whiplash 
injury to the cervical spine is granted, subject to the laws 
and regulations governing the payment of monetary benefits.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

